Citation Nr: 0812477	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Competency to handle disbursement of VA benefits.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
August 1985 and from July 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 decision by the Department 
of Veterans Affairs regional Office in Detroit, Michigan (the 
RO) which found the veteran to be not competent to handle 
disbursement of funds.


FINDING OF FACT

The evidence does not show that the veteran currently lacks 
the mental capacity to contract or to manage his affairs, 
including disbursement of funds, without limitation.


CONCLUSION OF LAW

The veteran is mentally competent for VA purposes.  
38 U.S.C.A. § 501(a) (West 2002; 38 C.F.R. § 3.353 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to be recognized as being mentally 
competent for VA purposes.  He essentially contends in his 
July 2005 notice of disagreement, and in his January 2006 
substantive appeal, that he has always managed his own funds 
with no problem since his VA benefits began; that he has 
never been evicted; and that he has never had anything shut 
off due to lack of payment.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000(VCAA)

In general, the VCAA sets forth the VA's duties to notify and 
assist veterans regarding their claims.  See 38 U.S.C.A. 
§ § 5103, 5103A (West 2002). 
However, the United States Court of Appeals for Veterans 
Claims has determined that the duty to notify and assist 
provisions of the VCAA are not for consideration in 
competency determinations.  See Sims v. Nicholson, 19 Vet. 
App. 453, 456 (2006).  

Accordingly , the VCAA is not applicable to this case.  See 
Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

Pertinent law and regulations

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  See 38 
C.F.R. § 3.353(a) (2007).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will make no determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetence should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetence.  See 38 C.F.R. § 3.353(c) (2007).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. 
§§ 3.102, 3.353(d) (2007).


Factual background

The Board believes that certain relevant facts will be useful 
in understanding its decision. 

The veteran was discharged from military service due to 
mental illness.  He has been service connected for bipolar 
disorder since his military discharge in November 1993, and a 
100 percent disability rating has been assigned from June 
1996.  

In a December 1997 rating decision, the RO determined that 
the veteran was not competent to handle disbursement of 
funds.  The veteran appealed that decision.  
In his February 1998 substantive appeal he stated that 
bipolar disorder was not with him 100 percent of the time; 
that he paid his bills; and he had a strong support system.

In a March 2, 1998 determination, the RO allowed continuation 
of direct deposit under supervised direct payment to the 
veteran.  The veteran thereupon withdrew his appeal.  
Pursuant to the report of a May 1999 examination, the RO 
determined in September 1999, in pertinent part, that 
competency for VA purposes was restored.  It was noted that 
the veteran was meeting his financial obligations with the 
assistance of his girlfriend and his sister.

Analysis

The RO determination of incompetence which is the subject of 
this appeal is based on  an August 2004 examination.    

At the examination, the veteran reported that he was not 
taking his prescribed mental health medication.  He was not 
working; worked once or twice a year as a bouncer.  He lived 
alone and had a couple of girlfriends.  He stated  that his 
sister and ex-wife helped  him manage his affairs.

The examiner observed that the veteran was alert and oriented 
with a mood showing some hypomania.  His memory was intact, 
and he was able to do simple calculations. His insight and 
judgment was limited relating to treatment.  Impulse control 
was fair.  He had occasional anxiety attacks.  

The examiner, a VA psychiatrist, diagnosed the veteran with 
bipolar disorder, hypomanic phase.  The examiner commented 
that because the veteran was not pursuing active treatment, 
he was incompetent for VA purposes.  The examiner wanted the 
withholding of competency to be an inducement for the veteran 
to enter treatment.

During the pending appeal, the veteran has continued to 
receive direct payment of his VA benefit on a supervised 
basis.  

The September 2006 report of a VA field examiner who 
interviewed the veteran at his home noted that the veteran 
was dressed properly; he was independent in taking his 
medication; and he was alert, calm, and cooperative during 
the interview.  
He was oriented to time, place, and event; spoke coherently; 
knew the current day, date, year, and his date of birth; had 
good knowledge of current events; and had a good ability to 
communicate.  The field examiner commented that the veteran's 
condition was stable.  

Crucially, the VA field examiner stated that the veteran 
showed the capacity to manage his own funds.  He had received 
his VA benefit in his own name since entitlement in 1993.    
He knew the source and amount of his in income, and his 
monthly expenses.  His ability to solve a math problem was 
good.  She reviewed his finances, noting that he had no 
credit card debt.  She saw no unmet needs or adverse 
conditions. She opined that the information clearly showed 
that a third party payee was not necessary, and recommended 
that the case should be referred for a review for a re-rating 
to competent.

Based on the foregoing evidence, the Board finds that the 
presumption of competency has not been overcome, and that the 
veteran is competent for VA purposes.  It is clear that the 
most recent evidence of record, the September 2006 report of 
the VA field examiner, unequivocally endorses the veteran's 
ability to manage his funds, as well as his mental stability 
in general.  

The Board additionally notes that the VA examiner in his 
August 2004 report did not note anything very negative or 
unusual about the veteran, except for some hypomania (his 
hypomania has been noted throughout his treatment history) 
and his failure to take his mental health medication.  His 
insight and judgment were only limited relating to treatment.  

In that connection, although the VA examiner's gambit of 
holding out the threat of incompetency as an inducement for 
the veteran to seek medical treatment for his mental illness 
may have been well intentioned, the Board hardly sees this as 
evidence that the veteran was not competent for VA purposes.  
The entire tenor of the August 2004 examination report was 
not supportive of a finding of incompetence. 

The Board additionally observes that on two occasions during 
the last decade the veteran has capably pressed his appeal of 
a finding of incompetency by the RO.  
Further, since the September 1999 RO finding of competency, 
he has continued to manage his funds and take care of his 
daily activities without the need of a guardian or payee, but 
with the occasional assistance of his sister.  

For all the expressed above, the veteran's appeal is granted.


ORDER

The veteran is deemed competent to manage his own affairs 
without limitation.  The appeal is accordingly granted.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


